NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



THEODORE WALKER GRAUWICKEL,        )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-998
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 24, 2019.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Howard L. Dimmig, II, Public Defender, and
Simone A. Lennon, Special Assistant Public
Defender, Bartow, for Appellant.

Theodore Walker Grauwickel, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and BLACK, JJ., Concur.